AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON April 13, 2017 SECURITIES ACT FILE NO. 2-14-825 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [x] PRE-EFFECTIVE AMENDMENT NO. [_] POST-EFFECTIVE AMENDMENT NO. 98 [x] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. 67 [x] (CHECK APPROPRIATE BOX OR BOXES) AMERICAN GROWTH FUND, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) 1636 Logan Street, Denver, Colorado 80203 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) REGISTRANTS TELEPHONE NUMBER, INCLUDING AREA CODE (303) 626-0600 1636 Logan Street, Denver, CO 80203 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: as soon as practicable after the effective date of the Registration Statement It is proposed that this filing will become effective (check appropriate box) [X] immediately upon filing pursuant to paragraph (b) [_] on pursuant to paragraph (b) [_] 60 days after filing pursuant to paragraph (a)(1) [_] on Pursuant to paragraph (a)(1) [_] 75 days after filing pursuant to paragraph (a)(2) [_] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [_] this post-effective amendment designates a new effective Date for a previously filed post-effective amendment. This amendment is being filed in html form at the request of the Securities and Exchange Commission. The previous filing was composed of graphics. Part C Page 1 SIGNATURES Pursuant to the requirements of (the Securities Act and) the Investment Company Act, the Fund (certifies that it meets all of the requirement for effectiveness of this registration statement under rule 485(b) under the Securities Act and) has duly caused this registration statement to be signed on its behalf by the undersigned, duly authorized, in the City of Denver, and State of Colorado on the day of March 10, 2017. American Growth Fund, Inc. By /s/ Timothy E. Taggart Timothy E. Taggart President Pursuant to the requirements of the Securities Act, this registration statement has been signed below by the following persons in the capacities and on the date(s) indicated. /s/ Timothy E. Taggart Timothy E. Taggart Director February 9, 2017 /s/ Dr. Brian Brody Dr. Brian Brody Director February 9, 2017 /s/ Eddie R. Bush Eddie R. Bush Director February 9, 2017 /s/ Darrell Bush Darrell Bush Director February 9, 2017 John Pasco III John Pasco III Director February 9, 2017 /s/ Harold Rosen Harold Rosen Director February 10, 2017 /s/ Mark Bomber Mark Bomber Director February 10, 2017 /s/ Peter McKown Peter McKown Director February 13, 2017 Part C Page 2
